—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Firetog, J.), rendered November 30, 1993, convicting him of robbery in the first degree and grand larceny in the fourth degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s challenge to the legal sufficiency of the evidence regarding the fifth count of grand larceny in the fourth degree was not preserved for appellate review (see, CPL 470.05 [2]). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt.
The defendant’s remaining contentions are unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245), and, in any event, are without merit (see, People v Cappetta, 86 AD2d 876, 877). Altman, J. P., Hart, Friedmann and Krausman, JJ., concur.